McKINSTEY, J.
I concur in the judgment. The specification referred to in the contract commences: “All the east-iron work to be made of the best quality of pig iron.” If iron in pigs is graded or classified in the trade—the classes being generally recognized among dealers, foundrymen, and other workers in iron—I think the specification called for the first or best class, independent of the circumstance that there happened to be none of that class in this market when the contract was entered into or the work done. There seems to have been no evidence as to such recognized classification, and while the evidence on the part of the plaintiff is not very satisfactory, yet the testimony of at least one of his witnesses tended to prove that the best quality of iron—that “sought for by all machine shops and foundries for good work”—was used in the rejected castings. Under the circumstances, as it seems to me, the interests of justice will be subserved by a new trial, and I am. not disposed to interfere with the action of the learned judge who saw and heard the witnesses.
ROSS, J. J.—I I concur in the judgment and in the views expressed by Mr. Justice McKinstry.